Name: Political and Security Committee Decision (CFSP) 2017/1176 of 26 June 2017 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (EUTM Mali/1/2017)
 Type: Decision
 Subject Matter: Africa;  cooperation policy;  defence;  EU institutions and European civil service;  European construction
 Date Published: 2017-07-01

 1.7.2017 EN Official Journal of the European Union L 170/94 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/1176 of 26 June 2017 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (EUTM Mali/1/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of Malian Armed Forces (EUTM Mali) (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions concerning the political control and strategic direction of EUTM Mali, including the decisions on the appointment of subsequent EU Mission Commanders. (2) On 7 December 2016, the PSC adopted Decision (CFSP) 2016/2352 (2) appointing Brigadier General Peter DEVOGELAERE as the EU Mission Commander of EUTM Mali. (3) Council Decision (EU) 2017/971 (3) amended the chain of command of EUTM Mali. Consequently, Decision (CFSP) 2016/2352 was repealed, and Brigadier General Peter DEVOGELAERE was appointed as the EU Mission Force Commander of EUTM Mali. (4) On 10 April 2017, Belgium proposed the appointment of Brigadier General Bart LAURENT to succeed Brigadier General Peter DEVOGELAERE as the EU Mission Force Commander of EUTM Mali. (5) On 29 May 2017, the EU Military Committee recommended that the PSC appoint Brigadier General Bart LAURENT to succeed Brigadier General Peter DEVOGELAERE as the EU Mission Force Commander of EUTM Mali as from 12 July 2017. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Bart LAURENT is hereby appointed as the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) as from 12 July 2017. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 June 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 14, 18.1.2013, p. 19. (2) Political and Security Committee Decision (CFSP) 2016/2352 of 7 December 2016 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision (CFSP) 2016/939 (EUTM Mali/2/2016) (OJ L 348, 21.12.2016, p. 25). (3) Council Decision (EU) 2017/971 of 8 June 2017 determining the planning and conduct arrangements for EU non-executive military CSDP missions and amending Decisions 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces, 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian armed forces (EUTM Mali) and (CFSP) 2016/610 on a European Union CSDP military training mission in the Central African Republic (EUTM RCA) (OJ L 146, 9.6.2017, p. 133).